454 F.2d 1176
In the Matter of FLORA MIR CANDY CORPORATION et al., Debtors.
No. 146, Docket 71-1439.
United States Court of Appeals,Second Circuit.
Argued Oct. 19, 1971.Decided Nov. 3, 1971.

Morris Dershowitz, New York City (Salon, Ortner, Yavers, Dershowitz and Raybin and Charles P. Schiller, New York City, on the brief), for appellants.
Michael J. Crames, New York City (Levin & Weintraub and Charles H. Weintraub, New York City, on the brief), for appellees.
Before MEDINA, MANSFIELD and MULLIGAN, Circuit Judges.
PER CURIAM:


1
We affirm the order of the district court upon the opinion of Judge Lasker dated February 22, 1971, Docket No. 69B316.